193 F.2d 647
UNITED STATES of Americav.William J. MURRAY, Appellant.
No. 10574.
United States Court of Appeals Third Circuit.
Argued Jan. 7, 1952.Decided Jan. 25, 1952.Rehearing Denied March 4, 1952.

W. J. Murray, pro se.
Edward C. Boyle, U.S. Atty., Philip O. Carr, Asst. U.S. Atty., Pittsburgh, Pa., for appellee.
Before BIGGS, Chief Judge, and GOODRICH, Circuit Judge.
PER CURIAM.


1
An appeal taken from the judgment of conviction in this case was affirmed by this court.  See 170 F.2d 271.  No meritorious question was then presented.  More than two and a half years later Murray filed a motion pursuant to 28 U.S.C.  (Supp. IV), Section 2255, to vacate or 'correct' the sentence imposed on him in the court below.  The ground on which the motion is based is not clear.  The court below concluded in an unreported opinion that Murray was not entitled to relief under Section 2255.  He then appealed again to this court and also filed here a paper entitled 'Motion for Appeal & Habeas Corpus Adsubjiciendum'.


2
The appeal is without merit and we do not possess jurisdiction to issue a writ of habeas corpus.  If Murray is entitled to relief, he must obtain it from a court or judge competent to grant it under the circumstances.  As to the scope and operation of Section 2255, attention is called to the decision in United States v. Hayman, U.S., 72 S. Ct. 263.


3
The judgment of the court below will be affirmed and the application for habeas corpus will be dismissed.